Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 23, 2014

                                     No. 04-13-00231-CV

                                    James W. CARROLL,
                                          Appellant

                                              v.

                                     Joan CASTANON,
                                          Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1998-CI-09347
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
        On September 18, 2013, we abated this appeal based on Appellant’s petition for
bankruptcy filed in the United States Bankruptcy Court, District of Maryland, under Case No.
13-22772, on July 26, 2013. See TEX. R. APP. 8.1. We suspended the appeal and all time
periods under the Texas Rules of Appellate Procedure from the date the bankruptcy petition was
filed in the bankruptcy court. See id. R. 8.2. We advised the parties the appeal would remain
suspended unless and until it is reinstated in accordance with Rule 8.3. See id. R. 8.3(a).
        On January 14, 2014, Appellant James Carroll filed a motion to reinstate the appeal and
attached a certified copy of the court’s order from the United States Bankruptcy Court for the
District of Maryland, Greenbelt Division. See id. The order states that “the Motion to Approve
Settlement of Motion to Modify the Automatic Stay to Permit Debtor to Prosecute the Appeal in
the Case of James W. Carroll v. Joan Castanon is hereby granted.”
        Therefore, we REINSTATE this appeal on this court’s docket. Appellant’s brief must be
filed within THIRTY DAYS of the date of this order.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court